Citation Nr: 1317060	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression.  

In a January 2013 Statement of the Case, the RO recharacterized the issue on appeal as "service connection for an acquired psychiatric disorder . . ."  In so doing, the RO implicitly reopened previously denied claims of service connection for acquired psychiatric disability, including schizophrenia and posttraumatic stress disorder PTSD.  (The RO had previously denied service connection for any nervous disorder in September 1975, for PTSD and schizophrenia in February 1983, for schizophrenia in December 2002, for a psychiatric disorder in December 2005, and for PTSD in January 2007.)  Given the RO's implicit reopening, and because there had been a denial in 1975 of service connection for any acquired psychiatric disability, the Board has jurisdiction over the application to reopen the previously denied claims.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  These documents have been reviewed in conjunction with this appeal.

(The decision below addresses the application to reopen a claim of service connection for psychiatric disability.  Consideration of the underlying claim is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for any nervous disorder in September 1975, for PTSD and schizophrenia in February 1983, for schizophrenia in December 2002, for a psychiatric disorder in December 2005, and for PTSD in January 2007; the Veteran did not appeal any of these decisions.

2.  The evidence received since the prior denials is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received with respect to a claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The Veteran's original claim of service connection for a nervous condition was denied in a July 1975 rating decision because no mental disorder was diagnosed in service.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In February 1983, the Veteran's claim of service connection for PTSD was denied because the record did not include a diagnosis of PTSD or convincing evidence of an in-service stressor and his claim for a nervous condition (schizophrenia) was denied because it was diagnosed more than two years after service.  Again, the Veteran did not appeal that decision or submit new and material evidence that was received within one year of its issuance.  Therefore, that decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1367-68; 38 C.F.R. § 3.156(b).

In December 2002, the Veteran's claim of service connection for schizophrenia was denied because the evidence submitted was not new and material.  Once again, the Veteran did not appeal this decision or submit new and material evidence within one year.  This decision is, therefore, final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1367-68; 38 C.F.R. § 3.156(b).

In a June 2005 rating decision, the Veteran's claim of service connection for PTSD was denied because the Veteran's claimed participation in combat, which served as the basis for his claimed in-service stressor, was not verified.  Additional evidence (notably, Social Security Administration records) was received within one year of this decision.  Thus, the RO issued a December 2005 rating decision, which again denied service connection for PTSD because the additional evidence did not provide a basis for granting service connection for PTSD or any other acquired mental disorder, nor did it provide evidence of a psychosis within one year of the date of the Veteran's discharge.  The Veteran did not appeal this decision or submit new and material evidence within one year; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1367-68; 38 C.F.R. § 3.156(b).

In January 2007, the Veteran's claim of service connection for PTSD was denied because the evidence submitted was not new and material.  The Veteran did not appeal this decision and instead submitted a new claim for depression in September 2007.

The evidence received since the last final denial includes the Veteran's lay statements that his mental health disability began in service after his tour in Vietnam and that his symptoms have continued since then.  See September 2007 claim, Veteran's letter to Senator Cantwell received in October 2007, and February 2009 VA Form 9.  

The prior denials noted the lack of a psychiatric diagnosis in service or within a year of the Veteran's separation.  The evidence received since the last final denial includes lay evidence of continuity of symptomatology between the Veteran's military service and his eventual diagnosis of schizophrenia.  Schizophrenia is a psychotic disorder.  See 38 C.F.R. § 4.130.  Psychoses, such as schizophrenia, are explicitly recognized as chronic disabilities under 38 C.F.R. § 3.309(a).  As such, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).  Thus, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening a claim of service connection for an acquired psychiatric disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened; to this extent only, the appeal is granted.



REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the record shows a current diagnosis of schizophrenia as well a history of major depression and symptoms of PTSD.  During service, the Veteran sought mental health treatment for nervousness, but no diagnosis was made.  A July 1972 examiner noted that he was unable to provide an assessment as to what mental illness may have existed in the time allotted.  The Veteran was recommended for administrative separation due to unsuitability.  As noted above, the Veteran's lay statements suggest that he has had psychiatric symptoms since his time in the military, and the record appears to corroborate his assertion that he was in fact experiencing some sort of psychiatric problem during service.  Therefore an examination is required to determine whether the Veteran's current psychiatric disability is related to his active duty service, including the symptoms described in his service record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether a current acquired psychiatric disability is related to the Veteran's active duty service.  
	
The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.  

The examiner should opine, for each psychiatric disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset in service or is otherwise attributable to the Veteran's active duty service, to include his in-service symptoms.  It should be specifically noted whether the symptoms the Veteran experienced in service may be considered early manifestations of the onset of what was later diagnosed as schizophrenia.

The examiner should provide reasons for the opinion.  The medical reasons for accepting or rejecting the Veteran's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


